Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 & 21-22 in the reply filed on 10/07/2022 is acknowledged.
Claim Objections
Claims 3-4, 6, 8-10, & 21-22 are objected to because of the following informalities:
Regarding claims 4 & 21-22, the preambles state lowercase “claim”, while the preambles of all other dependent claims state capitalized “Claim”.  The word “claim” should either always be capitalized or always be lowercase to maintain consistency.
Regarding claim 3, “decreased cardiac contractility, (ii)” should read – decreased cardiac contractility; (ii)--.
Regarding claim 4, “at an end of a cycles” should read –at an end of a cycle--.
Regarding claim 6, “operable for continuously collect” should read –operable for continuously collecting--.
Regarding claim 8, “wherein said receiver unit being configured” should read –wherein said receiver unit is configured--.
Regarding claim 9, “plurality of two or more measurement unit” should read –plurality of two or more measurement units--.
Regarding claim 10, “wherein said least one measurement unit” should read – wherein said at least one measurement unit--.
Regarding claim 22, “wherein said processing utility being configured and operable performing” should read –wherein said processing utility is configured and operable for performing--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing utility” in claim 1, “measurement unit” in claim 6, and “radiation detection unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “processing utility”, page 11 of the specification states “The processing utility 520 may include one or more processor units and/or be connectable with remote one or more processors and is configured and operable for processing the input data to generate and provide data indicative of heart condition of the subject”.
Therefore, “processing utility” has been interpreted to be a processor capable of performing the given functions of the claims.
Regarding “measurement unit”, page 6 of the specification states “The measurement unit may comprise: at least one radiation source unit configured for generating coherent electromagnetic radiation of a selected frequency range and to direct the generated radiation towards a target; and at least one radiation detection unit associated with said at least one radiation source unit, the at least one radiation detection unit is configured for collecting radiation returning from said target and for generating data indicative of a secondary speckle pattern formed in said collected radiation”.  Page 18 further states “Each of the measurement units is directed at a different inspection region Sa and Sb on the subject P and configured to collect vibration/acoustic data therefrom”.
Therefore, “measurement unit” has been interpreted to be one of two embodiments.  The first is a unit consisting of a radiation source and detector capable of emitting and receiving electromagnetic radiation.  The second is a unit capable of collecting acoustic data.  Because no structure has been provided for the second interpretation, any unit capable of collecting acoustic data will read on this interpretation of “measurement unit”.
Regarding “radiation detection unit”, page 6 of the specification states “the at least one radiation detection unit is configured for collecting radiation returning from said target and for generating data indicative of a secondary speckle pattern formed in said collected radiation”.
No definitive structure has been provided for “radiation detection unit”.  Based on the above description, “radiation detection unit” has been interpreted to be a radiation detector capable of collecting radiation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The only structure given to “measurement unit” in the specification is for the function of collecting electromagnetic radiation.  However, as claims 6, 8, & 22 suggest, “measurement unit” has a second function of collecting acoustic signals.  Because there is no structure given for this function, the specification does not allow one having ordinary skill in the art to fully understand the invention.
Claims 7 & 10-11 depend from claim 6 and claim 9 depends from claim 8, and therefore, inherit the deficiencies of their parent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, & 22, a definitive structure has not been provided for the function of collecting acoustic signals for the “measurement unit”.  Therefore, these claims are indefinite.  Because no structure has been provided for this interpretation, any unit capable of collecting acoustic data will read on this interpretation of “measurement unit”.
Regarding claim 7, a definitive structure has not been provided for “radiation detection unit” in the context of collecting acoustic signals.  Therefore, this claim is indefinite.  For the purposes of examination, “radiation detection unit” has been interpreted to be a radiation detector capable of collecting radiation.
Claims 10-11 depend from claim 6 and claim 9 depends from claim 8, and therefore, inherit the deficiencies of their parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mai (US 6,643,548).
Regarding claim 1, Mai teaches a monitoring system for use in monitoring heart condition of a subject, the system comprising:
a receiver utility (physiologic sensor 110, Column 6, Lines 4-11) for receiving input data comprising data corresponding to signals continuously collected from the subject over time (Column 2, Lines 43-48) and being indicative of a sequence of heart sounds (Column 6, Lines 17-23);
a processing utility (processor, Column 2, Lines 22-25) configured and operable for processing said input data to determine data indicative of heart condition of the subject (Column 2, Lines 25-27);
said processing comprises:
identifying within said input data a sequence of acoustic signals corresponding to heart sounds comprising S1 signals corresponding to ventricular contraction and S2 signals corresponding to end of ventricular systole (Column 7, Lines 51-65);
analyzing the sequence of acoustic signals in accordance with parameters including signal periodicity (Column 5, Lines 18-27), amplitude of S1 and S2 sounds (Column 7, Lines 66-67 & Column 8, Line 1; Column 8, Lines 9-10), and intervals between S1 and S2 sounds within the collected sequence (Column 8, Lines 12-16); and
Column 5, Lines 18-27 teaches measuring the intervals between P- or R-waves between cardiac cycles to determine the presence of an arrhythmia.  Because the interval between one cardiac event and its corresponding event of a different cycle (P-P or R-R) is measured, this represents measuring periodicity of hearts signals.
generating data indicative of cardiac condition of the subject in accordance with the analyzed data (Column 7, Lines 66-67 & Column 8, Lines 1-4; Column 8, Lines 9-16).
Regarding claim 2, Mai teaches the monitoring system of Claim 1, wherein said cardiac condition relates to Congestive Heart Failure (CHF) (Column 2, Lines 14-18).
Regarding claim 3, Mai teaches the monitoring system of Claim 1, wherein said analyzing comprises at least one of:
(i) analyzing the amplitude of the signal S1 and determining a measure of force of ventricular contraction and amount of ventricular pressure developed during systole (Column 7, Lines 53-58) for identifying a condition of decreased cardiac contractility (Column 7, Lines 66-67 & Column 8, Lines 1-4); and
(ii) analyzing the amplitude and energy of the signal S2 and determining a measure of amount of closing pressure in an aorta and pulmonary arteries (Column 7, Lines 61-65) for identifying a condition of increased arterial blood pressure (Column 8, Lines 9-12).
Regarding claim 4, Mai teaches the monitoring system of Claim 1, wherein said processing further comprises analyzing a time pattern of at least two of said cycles (Column 2, Lines 43-48) for identifying a condition of appearance of a signal associated with a third heart sound S3 appearing at an end of a cycle and being indicative of illness condition (Column 8, Lines 20-27).
Column 2, Lines 43-48 states that the time intervals for each cardiac cycle are averaged.  This implies that a time pattern of at least two cycles is analyzed.
Regarding claim 5, Mai teaches the monitoring system of Claim 1, wherein said processing further comprises analyzing a time pattern of at least two of said cycles (Column 2, Lines 43-48) for identifying a condition of appearance of a signal associated with a fourth heart sound S4 appearing at a beginning of a cycle and being indicative of illness condition (Column 8, Lines 28-34).
Column 2, Lines 43-48 states that the time intervals for each cardiac cycle are averaged.  This implies that a time pattern of at least two cycles is analyzed.
Regarding claim 6, Mai teaches the monitoring system of Claim 1, wherein said receiver unit is configured for signal communication with at least one measurement unit (signal conditioning circuit 112, Column 6, Lines 17-32) operable for continuously collecting said acoustic signals from the subject over time and providing said corresponding data to be received by the receiver unit (Column 6, Lines 17-32).
As stated in Column 6, Lines 17-32, the signal conditioning circuit 112 works in conjunction with the physiologic sensor 110 to acquire the heart sound signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mai as applied to claim 6, above, in view of Zalevsky (US 2013/0144137).
Regarding claim 7, Mai teaches the monitoring system of Claim 6.
However, Mai fails to disclose that said measurement unit comprises: at least one radiation source unit configured for generating coherent electromagnetic radiation of a selected frequency range and to direct the generated radiation towards a target; and at least one radiation detection unit associated with said at least one radiation source unit, the at least one radiation detection unit is configured for collecting radiation returning from said target and for generating data indicative of a secondary speckle pattern formed in said collected radiation.
Zalevsky teaches that said measurement unit comprises:
at least one radiation source unit (coherent light source, [0028]) configured for generating coherent electromagnetic radiation of a selected frequency range (predetermined number of wavelengths, [0028]) and to direct the generated radiation towards a target (portion of the subject’s body, [0028]); and
at least one radiation detection unit (pixel detector array, [0028]) associated with said at least one radiation source unit, the at least one radiation detection unit is configured for collecting radiation returning from said target and for generating data indicative of a secondary speckle pattern formed in said collected radiation ([0028]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai such that said measurement unit comprises: at least one radiation source unit configured for generating coherent electromagnetic radiation of a selected frequency range and to direct the generated radiation towards a target; and at least one radiation detection unit associated with said at least one radiation source unit, the at least one radiation detection unit is configured for collecting radiation returning from said target and for generating data indicative of a secondary speckle pattern formed in said collected radiation, as taught by Zalevsky.  As stated in [0015] of Zalevsky, detecting a speckle pattern can be indicative of vibrations due to blood pulsation.  When applied to the claimed invention, this embodiment of the measurement unit can serve as a secondary method to identify the stages of a cardiac cycle, in addition to the phonocardiogram.
Claims 8-9 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mai as applied to claim 6, above, in view of Gavriely (US 2006/0047213) and Brockway (US 2014/0296726).
Regarding claims 8-9, Mai teaches the monitoring system of Claim 6, and Mai further teaches that said receiver unit is configured and operable for signal communication with the measurement unit (Column 6, Lines 17-23), said processing utility being configured and operable for receiving input data corresponding to data received from the measurement unit (Column 6, Lines 24-32).
However, Mai fails to disclose a plurality of two or more measurement units, wherein said plurality of two or more measurement unit is configured such that said plurality of measurement units are directed at a plurality of different inspection regions on said subject.
Gavriely teaches a plurality of two or more measurement units (plurality of microphones, [0017]), wherein said plurality of two or more measurement unit is configured such that said plurality of measurement units are directed at a plurality of different inspection regions on said subject (chest, back and/or neck of the patient, [0017]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai to include a plurality of two or more measurement units, wherein said plurality of two or more measurement unit is configured such that said plurality of measurement units are directed at a plurality of different inspection regions on said subject, as taught by Gavriely.  Because each heart sound is associated with the contraction/relaxation of different parts of the heart (i.e. heart valves, atria, ventricles, etc.), having a plurality of measurement units directed at a plurality of inspection regions allows each heart sound to be captured at the location it produces the highest-quality signal.
However, Mai in view of Gavriely fail to disclose performing blind source separation on said input data to thereby separate heart related acoustic signals from other signals detected by said measurement unit.
Brockway teaches performing blind source separation ([0039]) on said input data to thereby separate heart related acoustic signals (heart sounds, [0039]) from other signals (noise components, [0039]) detected by said measurement unit (input circuit, [0039]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai in view of Gavriely to include performing blind source separation on said input data to thereby separate heart related acoustic signals from other signals detected by said measurement unit, as taught by Brockway.  Isolating the heart sounds from other various noise signals will result in higher quality heart sounds, and subsequently, a more accurate diagnosis.
Regarding claim 22, Mai in view of Gavriely and Brockway teach the monitoring system of Claim 8, and Brockway further teaches that said processing utility (computer type circuit, [0039]) is configured and operable for performing blind source separation on said input data for separating between noises associated with heart beats noise (heart sounds, [0039]) and breathing sounds (noise that occurs due to respiration, [0037]).
Although [0039] teaches that the blind source separation is performed on the heart sounds and noise components, [0037] teaches that the noise components include noise from respiration.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai in view of Gavriely such that said processing utility is configured and operable for performing blind source separation on said input data for separating between noises associated with heart beats noise and breathing sounds, as taught by Brockway.  Isolating the heart sounds from other various noise signals, including breathing sounds, will result in higher quality heart sounds, and subsequently, a more accurate diagnosis.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mai as applied to claim 6, above, in view of McGrath (US 2008/0045832).
Regarding claims 10-11, Mai teaches the monitoring unit of Claim 6.
However, Mai fails to disclose that said at least one measurement unit is configured to utilize coherent radiation at a selected frequency range being between 1GHz and 3THz, wherein said selected frequency range is between 2GHz and 300GHz.
McGrath teaches that said at least one measurement unit (receiver, [0050]) is configured to utilize coherent radiation at a selected frequency range being between 1GHz and 3THz ([0050]), wherein said selected frequency range is between 2GHz and 300GHz ([0050]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai such that said at least one measurement unit is configured to utilize coherent radiation at a selected frequency range being between 1GHz and 3THz, wherein said selected frequency range is between 2GHz and 300GHz, as taught by McGrath.  Per [0050] of McGrath, using frequencies greater than 10 GHz can measure the vibrations of the heart caused by the heart sounds.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mai as applied to claim 1, above, in view of Anderson (US 2013/0197597).
Regarding claim 21, Mai teaches the monitoring system of Claim 1.
However, Mai fails to disclose that said analyzing comprises utilizing intervals between at least S1 and S2 sounds for determining left ventricular systolic time (LVST), thereby providing cardiac activity data corresponding to ECG data.
Anderson teaches that said analyzing comprises utilizing intervals between at least S1 and S2 sounds for determining left ventricular systolic time (LVST), thereby providing cardiac activity data corresponding to ECG data ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Mai such that said analyzing comprises utilizing intervals between at least S1 and S2 sounds for determining left ventricular systolic time (LVST), thereby providing cardiac activity data corresponding to ECG data, as taught by Anderson.  As taught in [0059] of Anderson, a decreased left ventricular systolic time may indicate a decreased stroke volume, and thus, left ventricle dysfunction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793